Citation Nr: 1309560	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-46 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected low back disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to August 2005.  Further, the record indicates he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in June and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the current appellate claims.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current right knee disorder that developed as a result of his military service and/or as secondary to a service-connected disability.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current left knee disorder that developed as a result of his military service and/or as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a right knee disorder are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for a grant of service connection for a left knee disorder are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was sent VCAA-compliant notification via an April 2009 letter, which is clearly prior to the June and July 2009 rating decisions that are the subject of this appeal.  This letter informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information used by VA to determine disability ratings and effective dates if service connection is granted.  Accordingly, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his current appellate claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing his current knee disorders developed as a result of his active service and/or as secondary to a service-connected disability.  As part of his Substantive Appeal, he indicated that no hearing was desired in this case.  The Board also notes that the Veteran was accorded a VA medical examination in May 2009 which included an opinion as to the nature and etiology of his current knee disorders.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the VA examiner, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's service treatment records contain multiple references to treatment for  back pain, to include associated numbness and pain into the left lower extremity.  However, these records do not contain any references to problems associated with the knees.  Moreover, the Veteran is already in receipt of separate ratings for sciatic nerve impairment of the left and right lower extremities as associated with the service-connected low back disorder.  Therefore, the in-service complaints regarding the left lower extremity appear to be in reference to disabilities other than the knee disorders for which the Veteran is currently seeking service connection.

In addition, the Board observes that the first competent medical evidence of the current knee disorders appears to be years after the Veteran's separation from service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (Affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Moreover, the Board observes the Veteran has not contended that either of his knee disorders originated during his active service.  Rather, he essentially contends that his knee disorders developed secondary to his service-connected low back disorder.  He contends that as part of his job he has been required to bend/squat using his knees to pick up items so as not to bend over to further injure his back.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Board notes that the Veteran, as a lay person, is competent to describe his visible symptomatology.  However, the effect one disability has upon another involves complex medical issues that requires competent medical evidence to resolve.  This is consistent with Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the Veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1)

In this case, the only competent medical opinion of record to address the Veteran's claim of secondary service connection is that of the May 2009 VA examiner, which is against the claim.  Specifically, the examiner diagnosed the Veteran with bilateral musculoskeletal knee pain, and concluded, after a review of the medical records, taking history, and performing a physical examination that the Veteran's report of "knee bothering" as reported in the VA medical records was less likely as not permanently aggravated or a result of the chronic low back pain status-post surgery, and was at least as likely as not a result of "frequent squatting" as reported in the medical record and/or obesity and/or a fall on the stairs in October 2007 and/or other factors unrelated to back pain since leaving the military in August 2005.  Further, the examiner stated that the record showed no association between knee pain and back condition.  Moreover, the examiner stated that the knee examination was normal in all respects, and that the Veteran reported knee pain was associated with his work as a custodian.

In view of the foregoing, it appears that the Veteran may not even have chronic knee disabilities.  Although the record does show the Veteran's complaints of bilateral knee pain, the Court has previously held that pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Dismissing challenge to the issue whether pain, alone, can be considered a disability).

The Board further notes that even if it were to conclude that the Veteran has chronic disabilities of the knees, his claim would still be denied as the preponderance of the competent medical evidence is against such disabilities being secondary to the service-connected low back disorder.  As detailed above, the May 2009 VA examiner essentially concluded that the current knee complaints were due to factors unrelated to the service-connected low back disorder.  Granted, the examiner did attribute these problems, at least in part, to "frequent squatting" associated with the Veteran's job, and the Veteran has indicated he does this as a result of his low back disorder.  However, the Veteran's statements and other evidence of record reflects that the method of picking items up by using the knees instead of bending with the back is considered the proper method for carrying out these duties.  In other words, the record reflects the Veteran would be required to do such squatting even if he did not already have a low back disorder.  The Board also notes that the May 2009 examiner was aware of the Veteran's contentions in this case.  Since the examiner did attribute the current knee complaints to such squatting, but also found that the complaints were unrelated to the back, it reflects the examiner did not believe the squatting was a result of the service-connected low back disorder.

In view of the foregoing, the Board concludes that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran has disabilities of either knee that developed as a result of his military service and/or as secondary to a service-connected disability.  No other basis for establishing service connection for the claimed disabilities is demonstrated by the evidence of record.  Further, as the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.

ORDER

Service connection for a right knee disorder, to include as secondary to service-connected low back disorder, is denied.

Service connection for a left knee disorder, to include as secondary to service-connected low back disorder, is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


